
	
		I
		112th CONGRESS
		1st Session
		H. R. 2063
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2011
			Mr. Lewis of Georgia
			 (for himself, Ms. Berkley, and
			 Mr. Stark) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To eliminate the requirement that, to be eligible for
		  foster care maintenance payments, a child would have been eligible for aid
		  under the former program of Aid to Families with Dependent Children at the time
		  of removal from the home.
	
	
		1.Short titleThis Act may be cited as the
			 Look-back Elimination Act of
			 2011.
		2.FindingsThe Congress finds as follows:
			(1)As part of President Franklin Delano
			 Roosevelt’s New Deal, the Social Security Act of 1935 included the creation of
			 the Aid to Dependent Children program as a way to provide Federal support to
			 poor children. Over time, this program became the Aid to Families with
			 Dependent Children (AFDC) program and provided assistance to struggling
			 families for over 60 years.
			(2)Part E of title IV of the Social Security
			 Act provides primary Federal funding for child welfare services. Under that
			 part, the Federal Government pays a portion of the cost of providing Federal
			 foster care and adoption assistance benefits for eligible children.
			(3)In 1996, when Congress replaced the AFDC
			 program with the Temporary Assistance for Needy Families (TANF) program,
			 Congress also fixed the income eligibility requirement for Federal foster care
			 and adoption assistance benefits at a level based on the income thresholds
			 established by the States under their former AFDC programs. This income
			 eligibility requirement is now commonly referred to as the AFDC
			 look-back standard.
			(4)At that time, many States had established
			 very strict household income requirements in order for children to be eligible
			 for AFDC benefits. As a result of this very strict requirement, many children
			 in the Federal foster care and adoption assistance programs are ineligible to
			 receive a wide range of Federal benefits, services, and activities. For
			 example, this outdated, restrictive standard prevents the State of Georgia from
			 providing assistance to more than half of the children in the child welfare
			 system.
			(5)Forced to adhere to a stagnant standard,
			 States increasingly struggle to administer Federal foster care and adoption
			 assistance programs and provide services to those children most in need. As
			 inflation increases, fewer children are eligible to receive Federal benefits,
			 and States struggle to provide services from other, limited local and State
			 resources.
			(6)Although the AFDC look-back standard still
			 applies to the Federal foster care program, the Fostering Connections to
			 Success and Increasing Adoptions Act of 2008 will have completely eliminated
			 the AFDC look-back standard in the Federal adoption assistance program by
			 2018.
			3.Elimination of
			 the AFDC eligibility requirement in the foster care maintenance payments
			 program
			(a)In
			 generalSection 472(a) of the Social Security Act (42 U.S.C.
			 672(a)) is amended—
				(1)in paragraph (1),
			 by striking specified and all that follows and inserting
			 or caretaker into foster care if the removal and foster care placement
			 met, and continues to meet, the requirements of paragraph (2).;
			 and
				(2)by striking
			 paragraphs (3) and (4).
				(b)Conforming
			 amendmentSection 470 of such Act (42 U.S.C. 670) is amended by
			 striking who otherwise would have been eligible for assistance under the
			 State’s plan approved under part A (as such plan was in effect on June 1,
			 1995).
			4.Sense of the
			 CongressIt is the sense of
			 the Congress that—
			(1)the AFDC eligibility requirement for
			 Federal foster care and adoption assistance benefits should be eliminated and
			 replaced with income eligibility standards that are based on modern, balanced
			 criteria that treat all children equally; and
			(2)the Secretary of
			 Health and Human Services should collaborate with Members of Congress and child
			 welfare advocates in developing any modified standards.
			
